      Case 2:18-cv-02491-HLT-ADM Document 122 Filed 11/04/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 S.S., PARENT AND NEXT FRIEND OF
 MINOR L.S.,

            Plaintiff,
                                                           Case No. 2:18-cv-02491-HLT-ADM
            v.

 ANTHONY DAVID NAPOLITANO, et al.,

            Defendants.


                               MEMORANDUM AND ORDER

       Plaintiff S.S., on behalf of L.S., a minor, filed this tort action against Defendants Anthony

David Napolitano, Megan Napolitano Robe, and Marc Robe. Plaintiff settled the claims against

the Robes, and they were dismissed. Doc. 101. Defendant Napolitano has never appeared in this

case and the Clerk entered default against him. Doc. 59.

       On September 29, 2020, following an evidentiary hearing, the Magistrate Judge issued a

report and recommendation, Doc. 121, recommending that the Court grant Plaintiff’s Renewed

Motion for Default Judgment Against Napolitano, Doc. 106, and award Plaintiff damages in the

amount of $1,347,754.80 for the claims against Napolitano. In accordance with 28 U.S.C.

§ 636(b)(1), Federal Rule of Civil Procedure 72(b)(2), and D. Kan. Rule 72.1.4(b), the parties were

given fourteen days to file written objections to the report and recommendation. No written

objections have been filed. Because no party has filed written objections to the report and

recommendation, the parties have waived their right to de novo review under 28 U.S.C.

§ 636(b)(1). See In re Key Energy Res. Inc., 230 F.3d 1197, 1199-1200 (10th Cir. 2000).
     Case 2:18-cv-02491-HLT-ADM Document 122 Filed 11/04/20 Page 2 of 2




       The Court has reviewed the report and recommendation. After reviewing it and the record

in this case, the Court approves and adopts as its order the Magistrate Judge’s report and

recommendation.

       THE COURT THEREFORE ORDERS that the Magistrate Judge’s report and

recommendation (Doc. 121) is accepted, approved, and adopted as the order of this Court.

       THE COURT FURTHER ORDERS that Plaintiff’s Renewed Motion for Default Judgment

Against Napolitano (Doc. 106) is GRANTED. Default judgment on liability is granted for Plaintiff

and against Defendant Napolitano. Plaintiff is awarded damages in the amount of $1,347,754.80.

The Court directs the Clerk to enter judgment in accordance with this order.

       IT IS SO ORDERED.

       Dated: November 4, 2020                      /s/ Holly L. Teeter
                                                    HOLLY L. TEETER
                                                    UNITED STATES DISTRICT JUDGE




                                                2
